In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Richmond County (Marrero, J.), dated November 16, 1995, which denied his motion for a change of venue of the action from Richmond County to New York County.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is granted to the extent that the action is transferred from Richmond County to Kings County, and the Clerk of the Supreme Court, Richmond County, is directed to deliver to the Clerk of the Supreme Court, Kings County, all papers filed in the action and certified copies of all minutes and entries (CPLR 511 [d]).
In view of the fact that the plaintiff is the daughter of a resident Richmond County Court of Claims Justice and an Acting Supreme Court Justice, who has also served the people of Richmond County for over two decades as a State Assemblyman, the protection of the court from even a possible appearance of impropriety, requires a change of venue from Richmond *664County to Kings County (see, Burstein v Greene, 61 AD2d 827; e.g., Saxe v OB/ GYN Assocs., 86 NY2d 820; Rothwax v Spicehandler, 161 AD2d 184; Milazzo v Long Is. Light. Co., 106 AD2d 495; DeLuca v CBS, Inc., 105 AD2d 770). Mangano, P. J., Balletta, Rosenblatt and Miller, JJ., concur.